DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 06/25/2021, is acknowledged.

3.  Claims 37-50 are pending and under examination in the instant application.

4.  Applicant’s IDS, filed 04/21/2021, is acknowledged. 


5. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.  Claims 40, 43, 48 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

A. Claims 40 and 43 are indefinite in the recitation “the amino acid sequence set forth in . . . Figure 12B/12A ",  because the claims fail to point out what is included or excluded by the claim language. Figure 12A and 12B2 are subject to changes via amendments even after allowance.  Such amendments would change the scope of claims 40 and 43.   According to M.P.E.P 2173.05(s), where possible, claims are to be complete in themselves.  Incorporation by reference to Figures as in this case, is a necessity doctrine, not for Applicants’ convenience.  See Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).  

B. The recitation “amino acid sequence SEQ ID NO: 9/10” in claim 48 is indefinite because SEQ ID NOs: 9 and 10 are nucleic acid sequences and not amino acid sequences as claimed. 

7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.  Claims 37-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims encompass the use of a genus of anti-human CD47 antibodies comprising less than the required 6 CDRs, i.e., “at least one CDR”.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of specifically binding to human CD47 and detecting the presence of CD47 in a biological sample or tissue.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification provides only four anti-CD47 antibodies, B6H12 (known anti-CD47 mAb), 5F9, 8B6, C3, which were not random combinations of VH and VL i.e., they had specific VH domain (SEQ ID NO: 1, 18, 26, 50 ) paired with specific VL domain (SEQ ID NO: 2, 19, 27, 52).  The specification discloses humanized VH and VL of B6H12, 5F9 and clone-3 antibodies. No other VH/VL domain was provided that share the H/LCDR1-3.  The state of the prior art (see e.g. Klimka et al., British Journal of Cancer (2000) 83:252-260 (IDS C24), and Beiboer et al., J. Mol., Biol. (2000) 296:833-849) is that methods for screening rely on a two step process where each step results in an antibody.  However, each step requires one of the variable domains to be a defined sequence and the defined variable domain provides enough structure to obtain an antibody.  The prior art methods do not result in an antibody solely by keeping CDR1-3 and randomize the rest of VH or VL domains. The prior art indicated that, in some instances, the CDR3 region is important.  However, this region is not solely responsible for binding. The conformation of the other CDRs, as well as framework residues influence binding.

Neither the specification, nor the prior art provides any examples to support the premise that CDR1-3 of the VH or VL is solely responsible for antigen binding.  The prior art does not support a definition of an antibody structure solely by defining the CDR1-3 sequence of a VH or VL.  Accordingly, the disclosed species would not be deemed by one of skill in the art to be representative of the claim scope.  The claims do not meet the requirements of 35 USC 112, first paragraph for written description.

The prior art discloses that 6 CDRs as being essential structure of antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation).  Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between the VL or VH regions with at least one CDR of the disclosed antibody and the retention of a specific antibody that binds CD47 to satisfy the WD requirement for the claims.

Neither the specification, nor the prior art provides any examples to support the premise that CDR1-3 of the VH/VL solely responsible for antigen binding within an antibody.  The prior art does not support a definition of an antibody structure solely by defining the H/LCDR1-3 sequences of a VH or VL.  The specification fails to show that H/LCDR1-3 specificity of the anti-CD47 antibody influences the specificity for any antigen binding antibody.  The specification fails to establish that by replacing H/LCDR1-3 of any antibody (e.g., αvβ3, αvβ3, α5β1, CD30 or CD133) with amino acid of SEQ ID NO: 20-22 or SEQ ID NO: 23-25 lead to CD47 selectivity switch in concert with the H/LCDR1-3 replacement.  Substituting the H/LCDR1-3 SEQ ID NOs:20-22 or SEQ ID NO: 23-25 in an antibody has not been shown to lead to CD47 selectivity switch in concert with the substituted H/LCDR1-3.  Such teachings were not made part of the specification at the time the invention was made.   

With respect to the recitation "comprises at least one CDR sequence”, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90% homology to the 6 CDR of the VH and VL chains.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.  Claims 37-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al (J. Cell Biol, 111(6):1785-2794), 1990) as is evidenced by the Fig. 1 and [0096] of the instant specification.

Brown et al teach anti-IAP (aka CD47) monoclonal antibody, B6H12, (comprising SEQ ID NOs: 3-8, 11 and 12 (see [0096] and Fig.1 of the instant specification), specifically inhibited enhancement of neutrophil phagocytosis by inhibiting RGD binding to leukocyte response integrin.    Brown et al teach method of detecting the presence of CD47 in a biological sample with B6H12 anti-CD47 antibody in several assays including Western blot (Figs, 4, 9),  fluorescent analysis of B6H12 binding to hematopoietic cells (Figures 5 and 6) and ELISA (see page 2786, under Preparation of mAbs).  

The reference teachings anticipate the claimed invention.

11.  Claims 37-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiffert et al (Blood . 1999 Dec 1;94(11):3633-43) as is evidenced by the Fig. 1 and [0096] of the instant specification.

Seiffert et al teach that the cells were then stained with CD47-FITC (B6H12) (comprising SEQ ID NOs: 3-8, 11 and 12 (see [0096] and Fig.1 of the instant specification) (See page 3635, under Competitive binding experiments).

The reference teachings anticipate the claimed invention.

 12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.  Claims 45-46  are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (J. Cell Biol, 111(6):1785-2794), 1990, IDS #3) or  Seiffert et al (Blood . 1999 Dec 1;94(11):3633-43), each in view of Owens et al (1994).

The teachings of Brown et al and Seiffert et al references have been discussed, supra.

The reference teachings differ from the claimed invention only in the recitation that humanized antibody in claim 45 and chimeric antibody in claim 46.

Owens et al teach the modification of murine antibodies such as a chimeric antibody, a single chain antibody, a Fab fragment, a F(ab’)2 fragment or a humanized antibody antibodies monoclonal antibody technology, chimeric, single chain, Fab fragments, and F(ab’)2. Owens et al further teach humanized antibodies use in therapy of human diseases or disorders, since the human or humanized antibodies are much less likely to induce an immune response. Also, antibody fragments are the reagents of choice for some clinical applications, and the chimeric antibodies offers the ability to mediate antigen-dependent cytotoxicity and complement –dependent cytotoxcity (see the entire document).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the monoclonal antibody taught by Brown et al and Seiffert et al  as chimeric, humanized antibody, Fab and F(ab’)2 fragments taught by the Owens et al. because the humanized antibodies are much less likely to induce an immune response and because the antibody fragments are the reagents of choice for some clinical applications and the chimaeric antibodies offers the ability to mediate antigen-dependent cytotoxicity and complement-dependent cytotoxcity as taught by Owens et al.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
14.  Claim 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 20, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644